DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 53, 58, 59, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ode (US 9,335,253 B2).
With regards to claim 1, Ode discloses a nanoscale photoacoustic tomography system (abstract, Figures) comprising: an ultrafast pulse laser system (Figures 1 and 2) configured to: provide a generation beam (excitation light, column 3 lines 45-47) for generating photoacoustic waves (column 4 lines 57-60) in a biological sample (column 3 lines 46-50), wherein the generation beam is a generation light beam (excitation light, column 3 lines 45-47); and provide a probe beam (detection light, column 3 line 60 - column 4 line 3) for assessing changes in light reflectivity in the biological sample caused by the photoacoustic waves (column 3 line 60 - column 4 line 3), wherein the probe beam is a probe light beam that is separate from the generation light beam (column 3 line 60 - column 4 line 3); a scanning stage configured to mount the biological sample for analysis (column 5 lines 35-40); a first focusing assembly (collimator lens 2, beam splitter 3, first relay optical system 4, galvanometer mirror 5a, first pupil (an aperture stop) 6, galvanometer mirror 5b, second relay optical system 7, reflecting mirror 8, second pupil (aperture stop) 9, and objective lens 10) configured to focus the generation beam on the biological sample (column 4 lines 4- 22); a second focusing assembly (circulator 22, fiber coupler 23, collimator lens 26, condenser lens 27, beam splitter 3, first relay optical system 4,  galvanometer mirror 5a, first pupil (an aperture stop) 6, galvanometer mirror 5b, second relay optical system 7, reflecting mirror 8, second pupil (aperture stop) 9, and objective lens 10) configured to: focus the probe beam on the biological sample (column 4 lines 31-56); and collect backscattered light reflected from the biological sample (column 4 line 31 - column 5 line 7); an optical detector (28, 57) configured to: sense the backscattered light (column 4 line 31 - column 5 line 14); and emit signals in response to the backscattered light (column 4 line 31 - column 5 line 14); and a processor (31) configured to record and process the signals (column 5 lines 8-14).
With regards to claim 4, Ode discloses the nanoscale photoacoustic tomography system of claim 1 and further discloses the first focusing assembly (collimator lens 2, beam splitter 3, first relay optical system 4, galvanometer mirror 5a, first pupil (an aperture stop) 6, galvanometer mirror 5b, second relay optical system 7, reflecting mirror 8, second pupil (aperture stop) 9, and objective lens 10)  comprising  a first microscope objective lens (10) configured to focus the generation beam to a substantially diffraction-limited spot (inherent, column 4 lines 4 - 22), and the second focusing assembly (circulator 22, fiber coupler 23, collimator lens 26, condenser lens 27, beam splitter 3, first relay optical system 4,  galvanometer mirror 5a, first pupil (an aperture stop) 6, galvanometer mirror 5b, second relay optical system 7, reflecting mirror 8, second pupil (aperture stop) 9, and objective lens 10)   comprising a second microscope objective lens (10, as the claim does not recite that the second microscope objective lens has to separate from the first microscope objective lens, the system of Ode meets the claimed invention).
With regards to claim 6, Ode discloses the nanoscale photoacoustic tomography system of claim 1 and further discloses the second focusing assembly comprises an assembly of lenses and mirrors configured to receive the backscattered light (collimator lens 26, condenser lens 27, beam splitter 3, first relay optical system 4,  galvanometer mirror 5a, first pupil (an aperture stop) 6, galvanometer mirror 5b, second relay optical system 7, reflecting mirror 8, second pupil (aperture stop) 9, and objective lens 10, column 4 lines 31-43).
With regards to claim 53, Ode discloses a nanoscale photoacoustic tomography system (abstract, Figures) comprising: an ultrafast pulse laser system (Figures 1 and 2) configured to: provide a generation beam (excitation light, column 3 lines 45-47) for generating photoacoustic waves (column 4 lines 57-60) in a biological sample (column 3 lines 46-50), wherein the generation beam is a generation light beam (excitation light, column 3 lines 45-47); and provide a probe beam (detection light, column 3 line 60 - column 4 line 3) for assessing changes in light reflectivity in the biological sample caused by the photoacoustic waves (column 3 line 60 - column 4 line 3), wherein the probe beam is a probe light beam that is separate from the generation light beam (column 3 line 60 - column 4 line 3); a scanning stage configured to mount the biological sample for analysis (column 5 lines 35-40); an objective lens (10) configured to: focus the generation beam on the biological sample (column 4 lines 4-22); focus the probe beam on the biological sample (column 4 lines 31-56); and collect backscattered light reflected from the biological sample (column 4 line 31 - column 5 line 7); and an optical detector (28, 57) configured to: sense the backscattered light (column 4 line 31 - column 5 line 14); and emit signals in response to the backscattered light (column 4 line 31 - column 5 line 14).
	With regards to claim 58, Ode discloses the nanoscale photoacoustic tomography system of claim 1 and further discloses the probe beam (excitation light) being configured to be absorbed by the biological sample (column 4 lines 57 - 63) to cause the biological sample to propagate photoacoustic waves (column 4 lines 57 - 63), thereby inducing the changes (column 4 line 57 - column 5 line 7), and wherein the backscattered light is based on the changes and reflection of the probe beam from the biological sample (column 4 line 57 - column 5 line 34).
With regards to claim 59, Ode discloses the nanoscale photoacoustic tomography system of claim 58 and further discloses the backscattered light is not based on reflection of the generation beam from the biological sample (column 4 line 57 - column 5 line 34).
With regards to claim 61, Ode discloses the nanoscale photoacoustic tomography system of claim 1 and further discloses the generation beam (excitation light) and the probe beam (detection light) are synchronous and of a different wavelength (abstract, column 3 lines 60 -63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 57, 60, and 62  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode.
With regards to claim 57, Ode discloses the nanoscale photoacoustic tomography system of claim 1 and further discloses the ultrafast pulse laser system comprising a second laser (laser pulse light source 1) configured to emit the generation beam (excitation light, column 3 line 45-47) 
Ode discloses the claimed invention with the exception of a first laser being configured to emit the probe beam (detection light).
Ode discloses at column 3 lines 60-65 using a SLD (Super Luminescent Diode) 21 for the light source for the probe beam (detection light). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ode to utilize a first laser for the probe beam (detection light) instead of the disclosed SLD as the substitution of the first laser for the SLD would be obvious to one of ordinary skill in the art as both light sources are well-known and well-recognized within the art as being able to measure vibrations generated at the surface of a test object from a photoacoustic wave generated within the test object and one of ordinary skill in the art would select the light source more appropriate for the environment in which the apparatus is to be operated.
With regards to claim 60, Ode discloses the nanoscale photoacoustic tomography system of claim 1 and further discloses the generation beam (excitation light) and the probe beam (detection light) are synchronous (inherent in the use of the same system to scan the lights across the test subject).
Ode discloses the claimed invention with the exception of the generation beam (excitation light) and the probe beam (detection light) are of a same wavelength.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ode to include the two beams (lights) having the same wavelength as it is well-known and well-recognized the advantages and the disadvantages of having the beams being either of different or the same wavelength and one of ordinary skill in the art would select the wavelengths based upon the test object and the environment in which the test object is to be tested.
With regards to claim 62, Ode discloses the nanoscale photoacoustic tomography system of claim 1 and further discloses the generation beam (excitation light) and the probe beam (detection light) are of a different wavelength at column 3 lines 60-63.
Ode discloses the claimed invention with the exception of the generation beam (excitation light) and the probe beam (detection light) are asynchronous.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ode to include the two beams (lights) being asynchronous as it is well-known and well-recognized the advantages and the disadvantages of having the beams being either synchronous or asynchronous and one of ordinary skill in the art would select the relationship between the two beam (lights) based upon the test object and the environment in which the test object is to be tested.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode in view of Applicant cited Oishi (US 8,814,794 B2).
With regards to claim 2, Ode discloses the nanoscale photoacoustic tomography system of claim 1.
Ode discloses the claimed invention with the exception of the generation beam (excitation light) and/or the probe beam (detection light) provided by the ultrafast pulse laser system has a pulse duration in a range of about 100 femtoseconds (fs) to about 100 picoseconds (ps).
Oishi discloses a nanoscale photoacoustic tomography system wherein the generation beam and/or the probe beam provided by the ultrafast pulse laser system has a pulse duration in a range of about 100 femtoseconds (fs) to about 100 picoseconds (ps) (col. 4, lines 17-35, discussing light pulses with a duration of 5 nanoseconds to 50 nanoseconds may be suitable for examining certain specimens, while shorter pulses [in the range of femtoseconds] or larger pulses [in a range of hundreds of nanoseconds] may be desirable for other specimens, wherein nanoseconds to femtoseconds includes durations of picoseconds).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ode to include a pulse duration in a range of about 100 femtoseconds (fs) to about 100 picoseconds (ps) as taught by Oishi as Oishi teaches that such a pulse duration range is well-known within the art for providing the ultrafast scanning and processing of the test object desired.
With regards to claim 7, Ode discloses the nanoscale photoacoustic tomography system of claim 1.
Ode discloses the claimed invention with the exception of the ultrafast pulse laser system comprising a common laser configured to emit the probe beam and the generation beam.
Oishi discloses a nanoscale photoacoustic tomography system including an ultrafast pulse laser system comprising a common laser configured to emit the probe beam and the generation beam(col. 3, lines 25-42, discussing the Photoacoustic Tomography technique, light 2 (common light] is generated from a light source 1. The light 2 is irradiated onto a specimen 3 through optical devices 4 (optical system), such as a lens and a mirror. A light absorber 5 (i.e., an object or target to be detected) inside the specimen 3 absorbs energy of the light and generates acoustic waves 6. One part of the generated acoustic waves 6 directly reaches an acoustic wave receiver 8, and the other part of the generated acoustic waves first reflects on an acoustic wave reflecting plate 7 and then reaches the acoustic wave receiver 8 after being reflected by the acoustic wave reflecting plate 7 that serves as an acoustic wave reflecting surface. In the following description, the acoustic waves directly reaching the acoustic wave receiver 8 without being reflected are referred to as "direct waves" [generation beam], and the acoustic waves reaching the acoustic wave receiver 8 after being reflected by the acoustic wave reflecting plate 7 are referred to as "reflected waves” [probe beams]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ode to include common laser configured to emit the probe beam and the generation beam as taught by Oishi as Oishi teaches that such a configuration reduces the elements required for the testing apparatus and therefore simplifies the testing apparatus while maintaining the desired accuracy of the testing apparatus.

Claim(s) 10, 12,13,  and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode in view of Applicant cited Igarashi (US 2007/0187632 A1).
With regards to claim 10, Ode discloses the nanoscale photoacoustic tomography system of claim 1 but fails to specifically disclose the use of an amplifier configured to amplify the signals produced by the optical detector.
Igarashi teaches an amplifier to amplify signals (para. 129, discussing power amplifier 22 to amplify the signal; and paras. 846, discussing a lock-in amplifier performing signal detecting operation in synchronization with the signal generated by the pulse generator and delayed by delay circuit). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ode with the teaching of Igarashi in order to amplify the signals into continuous waveforms, instead of pulsed waveforms, for better detection and analysis (Igarashi, para. 129-131).
With regards to claim 12, Ode discloses the nanoscale photoacoustic tomography system of claim 1 and further discloses a beam splitter (3).
Ode discloses the claimed invention with the exception of the beam splitter being configured to: emit a laser beam; and split the laser beam into the generation beam and the probe beam.
Igarashi teaches a beam splitter that emits and splits a laser beam into a generation beam and a probe beam (para. 128-129, 819, wherein a laser beam from the laser device 3a in the first unit 11a is split into a transmission beam [generation beam] and a reflection beam [probe beam] by a half mirror 13a having a function of a beam splitter; para. 819, wherein a polarization plate 284a is disposed on the optical path between the optical modulator 218 and half-mirror 213a so the reference pulsed light polarized in a predetermined direction enters the half-mirror 213a; para. 820, wherein the pulsed light applied to the living tissue 207 is polarized, and only a component having a predetermined polarization direction of the observation pulsed light reflected from the living tissue 207 is allowed to enter the half mirror 213a in order to improve coherency). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ode with the teachings of Igarashi in order to improve coherency of signals (Igarashi, para. 820).
With regards to claim 13, Ode discloses the nanoscale photoacoustic tomography system of claim 1.
Ode discloses the claimed invention with the exception of the nanoscale photoacoustic tomography system further comprising a time delay adjustment mechanism configured to introduce or modify a time delay between the generation beam and the probe beam.
Igarashi teaches a time delay adjustment mechanism configured to introduce or modify a time delay between the generation beam and the probe beam (para. 153, 155, 741, discussing the output of the pulse generator 21 is inputted to the oscilloscope 5a through a delay circuit 23, which is capable of delay amount control, as well as to the PC 6a, in order to detect the transmission beam of the laser beam radiated to the area of interest in the tissue for extraction of at least the phase modulation components in the area; para. 741, wherein the pulse synchronization control circuit 246 adjusts the delay time from the time of the generation of the pulsed ultrasound wave set in the delay circuit 247 to such a value that the pulsed light reaches the focus point F at the same timing at which the pulsed ultrasound wave reaches this focus point F). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ode with the teaching of Igarashi in order to ensure the sound wave and the light wave reach the target area at the same time [as light travels faster than sound and would reach the target before the sound wave if the light wave were not delayed] (Igarashi, pars. 153, 155, 741). 
With regards to claim 63, Ode in vie of Igarashi discloses the nanoscale photoacoustic tomography system of claim 13 as recited above. 
Ode discloses the claimed invention with the exception of the nanoscale photoacoustic tomography system being configured to iteratively tune the delay time and record corresponding signals to measure a time-resolved photoacoustic signal.
Igarashi teaches a time delay adjustment mechanism configured to introduce or modify a time delay between the generation beam and the probe beam (para. 153, 155, 741, discussing the output of the pulse generator 21 is inputted to the oscilloscope 5a through a delay circuit 23, which is capable of delay amount control, as well as to the PC 6a, in order to detect the transmission beam of the laser beam radiated to the area of interest in the tissue for extraction of at least the phase modulation components in the area; para. 741, wherein the pulse synchronization control circuit 246 adjusts the delay time from the time of the generation of the pulsed ultrasound wave set in the delay circuit 247 to such a value that the pulsed light reaches the focus point F at the same timing at which the pulsed ultrasound wave reaches this focus point F). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ode with the teaching of Igarashi in order to tune the delay such that the sound wave and the light wave reach the target area at the same time [as light travels faster than sound and would reach the target before the sound wave if the light wave were not delayed] (Igarashi, pars. 153, 155, 741). 

Claim(s) 9 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode in view of Applicant cited Igarashi and Applicant cited Wang et al. (US 8,041,162 B2).
With regards to claim 9, Ode discloses the nanoscale photoacoustic tomography system of claim 1.
Ode discloses the claimed invention with the exception of a polarization beam splitter (PBS) configured to pass the probe beam and the backscattered light; and a quarter wave (QW) plate coupled to the PBS configured to pass the probe beam and the backscattered light.
Igarashi teaches a polarization beam splitter (para. 128-129, 819, wherein a laser beam from the laser device 3a in the first unit 11a is split into a transmission beam and a reflection beam by a half mirror 13a having a function of a beam splitter; para. 819, wherein a polarization plate 284a is disposed on the optical path between the optical modulator 218 and half-mirror 213a so the reference pulsed light polarized in a predetermined direction enters the half-mirror 213a; para. 820, wherein the pulsed light applied to the living tissue 207 is polarized, and only a component having a predetermined polarization direction of the observation pulsed light reflected from the living tissue 207 is allowed to enter the half mirror 213a in order to improve coherency). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ode with the teachings of Igarashi in order to improve coherency of signals (Igarashi, para. 820). 
Modified Ode in view of Igarashi fails to explicitly disclose a quarter wave (QW) plate coupled to the PBS configured to pass the probe beam and the backscattered light. 
Wang discusses a system using an optical probe head to deliver light to a target and to collect light from the target (abstract) and teaches using a quarter wave (QW) plate coupled to a polarization beam splitter configured to pass the probe beam and the backscattered light (col. 7, lines 40-63, Fig. 3A, discussing a polarizing beam splitter 36 that splits a beam into a first and second polarized trajectory, and col. 10, lines 34-col. 11, line 5, Fig. 8, discussing quarter wave plates 83, 84 coupled to the PBS, wherein the quarter wave plates convert the linear polarization state into circular polarization states such that the light is maintained in a desired polarization state regardless of rotation or movement of the optical fibers). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Ode with the teaching of Wang in order to ensure the desired polarization state of the light collected is maintained regardless of rotation or movement of the collection fibers (Wang, col. 10, line 34-col. 11, line 5).
With regards to claim 54, Ode discloses the nanoscale photoacoustic tomography system of claim 53.
Ode discloses the claimed invention with the exception of a polarization beam splitter (PBS) and a quarter wave (QW) plate coupled to the objective lens and configured to separate the probe beam and the backscattered light.
Igarashi teaches a polarization beam splitter (para. 128-129, 819, wherein a laser beam from the laser device 3a in the first unit 11a is split into a transmission beam and a reflection beam by a half mirror 13a having a function of a beam splitter; para. 819, wherein a polarization plate 284a is disposed on the optical path between the optical modulator 218 and half-mirror 213a so the reference pulsed light polarized in a predetermined direction enters the half-mirror 213a; para. 820, wherein the pulsed light applied to the living tissue 207 is polarized, and only a component having a predetermined polarization direction of the observation pulsed light reflected from the living tissue 207 is allowed to enter the half mirror 213a in order to improve coherency). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ode with the teachings of Igarashi in order to improve coherency of signals (Igarashi, para. 820). 
Modified Ode in view of Igarashi fails to explicitly disclose a quarter wave (QW) plate coupled to the PBS configured to pass the probe beam and the backscattered light. 
Wang discusses a system using an optical probe head to deliver light to a target and to collect light from the target (abstract) and teaches using a quarter wave (QW) plate coupled to a polarization beam splitter configured to pass the probe beam and the backscattered light (col. 7, lines 40-63, Fig. 3A, discussing a polarizing beam splitter 36 that splits a beam into a first and second polarized trajectory, and col. 10, lines 34-col. 11, line 5, Fig. 8, discussing quarter wave plates 83, 84 coupled to the PBS, wherein the quarter wave plates convert the linear polarization state into circular polarization states such that the light is maintained in a desired polarization state regardless of rotation or movement of the optical fibers). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Ode with the teaching of Wang in order to ensure the desired polarization state of the light collected is maintained regardless of rotation or movement of the collection fibers (Wang, col. 10, line 34-col. 11, line 5).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode in view of Applicant cited Hollingsworth (US 7,176,450 B2).
With regards to claim 11, Ode discloses the nanoscale photoacoustic tomography system of claim 1 including a stage (column 5 lines 53-55).
Ode discloses the claimed invention with the exception of the scanning stage specifically being an XY scanning stage configured to perform nanometer step size raster scanning.
Hollingsworth discusses a probe for scanning a sample wherein light entering optical fiber 72 passes into optical probe 74 (abstract, col. 1, lines 50-60, col. 3, lines 41-48) and teaches scanning stage is an XY scanning stage configured to perform nanometer step size raster scanning (col. 3, line 57-col. 4, line 8, wherein control computer 10 moves substrate 82 in a raster scan under optical probe 74; col. 2, lines 30-65, discussing a scanning stage having x and y translational components and capable of 2nm step intervals). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ode with the teachings of Hollingsworth in order to scan the sample such that each scan is associated with a position to also enable generation of an image of the sample being scanned (Hollingsworth, col. 4, lines 1-4).

Claim(s) 14, 17, 19, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode in view of Applicant cited Igarashi (US 2007/0187632 A1).
With regards to claim 14, Ode discloses a method of nanoscale photoacoustic tomography (abstract, Figures) comprising: emitting, using an ultrafast pulse laser system, a generation beam (excitation beam, column 3 lines 45-47) for generating photoacoustic waves (column 4 lines 57-60) in a biological sample (column 3 lines 46-50) and a probe beam (detection light) for assessing changes in light reflectivity in the biological sample (column 3 line 60 - column 4 line 3), wherein the generation beam (excitation light) is a generation light beam (column 3 lines 45-47) and wherein the probe beam (column 3 line 60 - column 4 line 3) is a probe light beam that is separate from the generation light beam (column 3 line 45 - column 4 line 3); illuminating the biological sample with the generation beam (excitation light) to form the photoacoustic waves in the biological sample (column 4 lines 57-60), wherein the photoacoustic waves (column 4 lines 57-60) cause changes in the light reflectivity of the biological sample (column 4 line 57 - column 5 line 7); illuminating the biological sample with the probe beam (detection light) after illuminating the biological sample with the generation beam (column 4 line 57 - column 5 line 7); detecting, via an optical detector (28), backscattered light reflected from the biological sample after illumination with the probe beam (column 4 line 57 - column 5 line 14); and recording and processing signals from the optical detector to form an image of at least a portion of the biological sample (column 5 lines 8-14).
Ode discloses the claimed invention with the exception of the illuminating of the biological sample with the probe beam occurs at a predetermined delayed time after the illuminating the biological sample with the generation beam.
Igarashi discusses a system using an ultrasound generator and a light generator to produce sound and light waves, respectively, to be directed at a biological specimen for analyzing, obtaining, observing or imaging information indicative of an internal structural characteristic of an object, specimen, or sample being diagnosed (para. 21, 105, 112, 432) and teaches a probe beam for assessing changes in light reflectivity in the biological sample caused by the photoacoustic waves; after illuminating the biological sample with the generation beam, illuminating the biological sample with the probe beam (para. 21, discussing an ultrasound generator generating an ultrasound wave toward the object along a direction given by a desired spatial axis [generator beam]; a light generator generating light [probe beam] toward a region to be examined within the object, the ultrasound sound generated being transmitted to the region; a light receiver receiving light coming from the region and outputting an electric signal corresponding to the received light [backscatter detector]; an information acquiring unit acquiring information indicative of scattering of the light at the region by using either the signal outputted from the light receiver or the light coming from the region; and an information producer producing the information indicative of the characteristic of the region based on the scattering information acquired by the information acquiring unit) at a predetermined delayed time (para. 741, wherein the pulse synchronization control circuit 246 adjusts a delay time from the time of the generation of the pulsed ultrasound wave set in the delay circuit 247 to such a value that the pulsed light reaches the focus point F at the same timing at which the pulsed ultrasound wave reaches this focus point F); detecting, via an optical detector (para. 121, discussing a photodetector 4a), backscattered light reflected from the biological sample after illumination with the probe beam (para. 125, wherein the photodetector 4a serves as a light receiver 4 to capture scattered light to form an image; para. 320 wherein the beams of light which have scattered, with the complex refractive index being changed by the converged ultrasound waves in the vicinity of the convergence point F, can be detected thereafter as the observation beams being barely influenced by the ultrasound waves); and recording and processing signals from the optical detector to form an image of at least a portion of the biological sample (para. 125, wherein the photodetector 4a serves as a light receiver 4 to capture scattered light to form an image; para. 127, wherein an electrical signa! subjected to photoelectric conversion by the photo detector 4a serving as the light receiver 4 and provided in the second unit 11b, is inputted to an oscilloscope 5a serving as the phase information extractor in the information extractor 5. The oscilloscope 5a extracts phase components of a complex refractive index from the electrical signal and outputs them to a personal computer 6a serving as [an image former of] the object information producer 6; para. 370, discussing a signal processor). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ode with the teaching of Igarashi in order to readily obtain characteristic information on the object, including scattering information on a region to be examined of the object (Igarashi, para. 20).
With regards to claim 17, Ode in view of Igarashi discloses the method of claim 14 and Ode further discloses using a first focusing assembly (collimator lens 2, beam splitter 3, first relay optical system 4, galvanometer mirror 5a, first pupil (an aperture stop) 6, galvanometer mirror 5b, second relay optical system 7, reflecting mirror 8, second pupil (aperture stop) 9, and objective lens 10) to focus the generation beam on a substantially diffraction- limited location on the biological sample (inherent, column 4 lines 4-12); and using a second focusing assembly (circulator 22, fiber coupler 23, collimator lens 26, condenser lens 27, beam splitter 3, first relay optical system 4,  galvanometer mirror 5a, first pupil (an aperture stop) 6, galvanometer mirror 5b, second relay optical system 7, reflecting mirror 8, second pupil (aperture stop) 9, and objective lens 10) to focus the probe beam.
	With regards to claim 19, Ode in view of Igarashi discloses the method of claim 14.
Ode discloses the claimed invention with the exception of emitting the probe beam and the generation beam using a common laser source or using separate laser sources.
Ode discloses emitting the probe beam and the generation beam using separate sources, the method using a laser (laser pulse light source 1) configured to emit the generation beam (excitation light, column 3 line 45-47) 
Ode discloses the claimed invention with the exception of the emitting of the probe beam (detection light) being performed by a laser source.
Ode discloses at column 3 lines 60-65 using a SLD (Super Luminescent Diode) 21 for the light source for the probe beam (detection light). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ode to utilize a laser source for the probe beam (detection light) instead of the disclosed SLD as the substitution of the first laser for the SLD would be obvious to one of ordinary skill in the art as both light sources are well-known and well-recognized within the art as being able to measure vibrations generated at the surface of a test object from a photoacoustic wave generated within the test object and one of ordinary skill in the art would select the light source more appropriate for the environment in which the apparatus is to be operated.
With regards to claim 24, Ode in view of Igarashi discloses the method of claim 14.
Ode discloses the claimed invention with the exception of splitting a laser beam into the generation beam and the probe beam via a beam splitter.
Igarashi teaches splitting a laser beam into the generation beam and the probe beam via a beam splitter (para. 128-129, 819, wherein a laser beam from the laser device 3a in the first unit 11a is split into a transmission beam [generation beam] and a reflection beam [probe beam] by a half mirror 13a having a function of a beam splitter; para. 819, wherein a polarization plate 284a is disposed on the optical path between the optical modulator 218 and half-mirror 213a so the reference pulsed light polarized in a predetermined direction enters the half-mirror 213a; para. 820, wherein the pulsed light applied to the living tissue 207 is polarized, and only a component having a predetermined polarization direction of the observation pulsed fight reflected from the living tissue 207 is allowed to enter the half mirror 213a in order to improve coherency). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Ode with the teachings of Igarashi in order to improve coherency of signals (Igarashi, para. 820).
With regards to claim 25, Ode in view of Igarashi discloses the method of claim 14.
Ode discloses the claimed invention with the exception of tuning a wavelength of the generation beam.
Igarashi teaches tuning a wavelength of the generation beam (para. 508-512, discussing a liquid crystal tunable filter 142 changes its penetrating wavelength band according to a driving signal supplied from a driver 143 to take into consideration a Doppler-shift). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ode with the teaching of Igarashi for the purpose of detecting the Doppler-shifted frequency modulated light reflected at the target area in the object to be examined (Igarashi, para. 422).
With regards to claim 26, Ode in view of Igarashi discloses the method of claim 14.
Ode discloses the claimed invention with the exception of introducing or modifying the predetermined delayed time via a time delay adjustment mechanism.
Igarashi teaches introducing or modifying the predetermined delayed time via a time delay adjustment mechanism (para. 153, 155, 741, discussing the output of the pulse generator 21 is inputted to the oscilloscope 5a through a delay circuit 23, which is capable of delay amount control, as well as to the PC 6a, in order to detect the transmission beam of the laser beam radiated to the area of interest in the tissue for extraction of at least the phase modulation components in the area; para. 741, wherein the pulse synchronization control circuit 246 [time delay adjustment mechanism] adjusts the delay time from the time of the generation of the pulsed ultrasound wave set in the delay circuit 247 to such a value that the pulsed light reaches the focus point F at the same timing at which the pulsed ultrasound wave reaches this focus point F). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Ode with the teaching of Igarashi in order to ensure the sound wave and the light wave reach the target area at the same time [as light travels faster than sound and would reach the target before the sound wave if the light wave were not delayed] (Igarashi, pars. 153, 155, 741).
With regards to claim 27, Ode in view of Igarashi teaches the method of claim 14. 
Ode discloses the claimed invention with the exception of adjusting the predetermined delayed time by mechanical scanning of an optical delay line or by optical sampling.
Igarashi teaches adjusting the predetermined time delay by mechanical scanning of an optical delay line or by optical sampling (para. 821, the optical delay section driving circuit 283 is controlled in accordance with a control signal [scanning of optical delay line] sent from the pulse synchronization control circuit 246 through the delay circuit 247). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Ode with the teaching of Igarashi for the purpose of determining the amount of adjustment needed in an optical delay (Igarashi, para. 821).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode in view of Igarashi as applied to claim 14 above, and further in view of Oishi.
With regards to claim 15, Ode in view of Igarashi teaches the method of claim 14.
Ode in view of Igarashi discloses the claimed invention with the exception of the generation beam and/or the probe beam emitted from the ultrafast pulse laser system has a pulse duration in a range of about 100 femtoseconds (fs) to about 100 picoseconds (ps).
Oishi discloses a nanoscale photoacoustic tomography system wherein the generation beam and/or the probe beam provided by the ultrafast pulse laser system has a pulse duration in a range of about 100 femtoseconds (fs) to about 100 picoseconds (ps) (col. 4, lines 17-35, discussing light pulses with a duration of 5 nanoseconds to 50 nanoseconds may be suitable for examining certain specimens, while shorter pulses [in the range of femtoseconds] or larger pulses [in a range of hundreds of nanoseconds] may be desirable for other specimens, wherein nanoseconds to femtoseconds includes durations of picoseconds).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ode to include a pulse duration in a range of about 100 femtoseconds (fs) to about 100 picoseconds (ps) as taught by Oishi as Oishi teaches that such a pulse duration range is well-known within the art for providing the ultrafast scanning and processing of the test object desired.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ode in view of Igarashi as applied to claim 14 above, and further in view of Wang.
With regards to claim 21, Ode in view of Igarashi discloses the method of claim 14.
Ode discloses the claimed invention with the exception of passing the probe beam and the backscattered light through a polarization beam splitter and a quarter wave plate.
Igarashi, however, teaches a polarization beam splitter (para. 128-129, 819, wherein a laser beam from the laser device 3a in the first unit 11a is split into a transmission beam and a reflection beam by a half mirror 13a having a function of a beam splitter; para. 819, wherein a polarization plate 284a is disposed on the optical path between the optical modulator 218 and half-mirror 213a so the reference pulsed light polarized in a predetermined direction enters the half-mirror 213a; para. 820, wherein the pulsed light applied to the living tissue 207 is polarized, and only a component having a predetermined polarization direction of the observation pulsed light reflected from the living tissue 207 is allowed to enter the half mirror 213a in order to improve coherency). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Ode with the teachings of Igarashi in order to improve coherency of signals (Igarashi, para. 820). 
Modified Ode in view of Igarashi fails to explicitly disclose a quarter wave (QW) plate coupled to the PBS configured to pass the probe beam and the backscattered light. 
Wang, however, discusses a system using an optical probe head to deliver light to a target and to collect light from the target (abstract) and teaches using a quarter wave (QW) plate coupled to a polarization beam splitter configured to pass the probe beam and the backscattered light (col. 7, lines 40-63, Fig. 3A, discussing a polarizing beam splitter 36 that splits a beam into a first and second polarized trajectory, and col. 10, lines 34-col. 11, line 5, Fig. 8, discussing quarter wave plates 83, 84 coupled to the PBS, wherein the quarter wave plates convert the linear polarization state into circular polarization states such that the light is maintained in a desired polarization state regardless of rotation or movement of the optical fibers). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Ode in view of Igarashi with the teaching of Wang in order to ensure the desired polarization state of the light collected is maintained regardless of rotation or movement of the collection fibers (Wang, col. 10, tine 34-col. 11, line 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-7, 9-15, 17, 19, 21, 24-27, 53-54, and 57-63 have been considered but are moot because the new ground of rejection relies on a new reference (Ode) which utilizes the separate generation and probe beams as the required by the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855